Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/28/21, 8/30/21, and 9/22/21 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recite the limitation "the data structure".  There is insufficient antecedent basis for this limitation in the claims. Notably, the management server comprising the data structure is not introduced.

Claim Objections
Claim 12 is objected to because of the following informalities:  
“sending” should be “send” to maintain parallelism.
“of the computer from” should be “of the computer game from”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernat US 20190101880 in view of Callahan US 2015/0281029 and Malwanka US 10,645,164.
[CLM 12]
12. Device comprising:
at least one storage server, the storage server comprising at least first and second solid state drives (SSD), the SSD for sourcing computer games to remote clients, at least one processor programmed with instructions to:
send to a remote client a first portion of a computer game from the first SSD;
send to the remote client a second portion of the computer game from the second SSD; 
responsive to identifying that the first SSD returned the first portion faster than the second SSD returned the second portion, send remaining portions of the computer game from the first SSD and sending remaining portions of the computer from the second SSD.
	
The combination teaches: Device comprising:
at least one storage server, the storage server comprising at least first and second solid state drives (SSD), the SSD for sourcing [computer games] to remote clients, at least one processor programmed with instructions to:
Node 102 or 104 implementing a storage server [Bernat, Fig. 2; 0022-0023].
send to a remote client a first portion [of a computer game] from the first SSD;
Bernat discloses NVMe devices storing replicated data, where 109-1 is providing a first access stream to a client [0035].

Bernat does not specify what type of data is stored in the SSDs of the storage server. Bernat is also silent to sending the same client a second portion of data of the data from a second SSD.
Where Bernat is silent, Callahan teaches that the data stored and requested may be a computer game.
…the SSD for sourcing computer games…
send to a remote client a first portion of a computer game from the first SSD;
Storage server may store computer game content [Callahan, 0001, 0004, 0012, 0017, 0035].
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute Callahan’s computer game data for the generic data of Bernat, and the results would have been predictable (storing a known type of data using known methods and devices for storing data).

Where the combination is silent, Friedman further teaches:
send to the remote client a second portion of the computer game from the second SSD; 
Friedman discloses striping data across a plurality of storage devices, e.g. using a RAID-10 scheme [0004, 0016, 0025-0026, 0036; 0047-0049]. When a RAID-10 data stripe is read or written, it is read or written in parallel from/to the plurality of storage devices it is striped across, thereby improving storage performance.
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ known RAID data striping techniques as disclosed by Friedman to the storage of the computer game data to the NVMe devices of the combination in order to improve storage performance of the storage server, by reading parts of the data in parallel from each SSD the data is striped across.

Where the combination is silent, Malwanka US 10,645,164 teaches:
responsive to identifying that the first SSD returned the first portion faster than the second SSD returned the second portion (determining latency of sub-requests to each SSD, where an SSD may take longer than an average latency of the SSDs, leading to initiation of a recovery operation [C12, L15-67] and subsequently receiving the data from the original sub-requests [C14, L34-67)), send remaining portions of the computer game from the first SSD and sending remaining portions of the computer from the second SSD (responsive to receiving responses before completion of recovery operations, continuing normal read processing with the sub-requests after determining the SSD has not failed [C4, L59 to C5, L36; Fig. 1], e.g. receiving responses for the original sub-requests during recovery, and electing to use the returned data and cancel the recovery operations [C14, L34-67)).
	Malwanka teaches, for a data request being broken into sub-requests for distribution over a plurality of SSDs of a storage server [C2, p1; Fig. 1], controllers for managing latency. Latencies and latency thresholds for physical storage devices are maintained by a latency manager. The latency of a response may vary due to device unavailability or ongoing operations [C4, L59-67], and the threshold may be set to account for operations which may temporarily block a read [C12, L15-67]. When latency exceeds the threshold, it may be determined to obtain the portion of data pertaining to the sub-request using alternative methods [C2, L57 to C3, L2]. See also [Figs. 2-7].
The exemplary recovery mechanism is reconstructing the data from the read data: “If a read command is received while one or more SSDs 150A-Z are unavailable, an I/O controller may retrieve data from the available SSDs and then reconstruct missing data that is stored by the unavailable SSD (or unavailable SSDs) from the retrieved data [C4 L59 to C5 L7]. However, if a sub-request returns data longer than the average latency, but not exceeding the threshold, the controller may opt not to take a recovery action.
	Malwanka is analogous art to the combination, as it pertains to processes for retrieving data from a plurality of storage devices, similar to reading a computer game from the plurality of SSDs of the combination.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to incorporate Malwanka’s mechanism for triggering alternative responses to data requests to the system of the combination in order to provide more responses with more consistent latency [C1, L12-29; C2, L3-26].

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma US 2018/0004703 in view of Bernat US 2019/0101880.
[CLM 15]
15. A storage server for streaming video content to a remote client, comprising:
plural processors in respective sockets of at least a first motherboard including plural network adapters to access data transfer fabric, each socket comprising at least one random access memory (RAM); and
plural solid-state drives electrically connected to at least one of the processors.

	Regarding for streaming video content to a remote client, it is considered part of the preamble a recitation of the intended use that does not limit the claim.
	Sharma US 2018/0004703 teaches:
A storage server for streaming video content to a remote client, comprising:
	Server [0016], comprising storage and networking functions [0046].
plural processors in respective sockets of at least a first motherboard including plural network adapters to access data transfer fabric, each socket comprising at least one random access memory (RAM); and
Motherboard comprising multiple sockets and multiple processors (“Turning to FIG. 6, a simplified block diagram 600 is shown illustrating an example system and local I/O connections to interconnect multiple processor sockets and devices in a multi-socket system. For instance, multiple processor sockets 605, 610 may be provided, each with multiple processor cores (e.g., 615a-h). A socket may be embodied as a physical connector on a computer board that accepts a single physical chip. A socket, within this disclosure, may also refer to a single physical chip that has been soldered or otherwise connected to a board or platform and locally interconnected with one or more other devices on the platform. Many motherboards can have multiple sockets that can in turn accept chips that include one or more processors, or cores.” [0047]).
Each socket having associated DRAM (“the socket's associated system memory (DRAM, 3DX-Point, etc.)” [0051]).
Multiple network adapters on the motherboard (“a single device (e.g., an individual NIC, solid state drive (SSD), GPU, etc.) may be provided with multiple ports to enable multiple links (e.g., PCIe links) between the device and a socket hosting one or more CPU cores. Multiple upstream links from a single device may be utilized to provide certain system enhances and support new use cases. For instance, multiple upstream links may be utilized to increase the bandwidth available to the device. For instance, a device may be provided with bandwidth requirements exceeding that which is practicable from a single ×16 at the maximum available data rate (e.g., 8 GT/s×16 in PCIe Gen3 and 16 GT/s×16 in PCIe Gen 4). In some instances, multiple device uplinks may also enable better cache (e.g., last level cache (LLC)) utilization in a system and assist in managing sensitive bandwidth demands of interprocessor links (e.g., in a multi-socket system). Multiple device upstream links may also be used to optimize I/O and core affinity (e.g., in multi-socket systems) and enable flexible system configurations for workload optimization, failover and increased fault tolerance, and other purposes and examples.” [0046]
NICs to interface with a data transfer fabric [0017; 0019; 0023; 0048].
plural solid-state drives electrically connected to at least one of the processors.
	Solid state drive [0046].

	Sharma does not expressly disclose providing a plurality of NICs and SSDs. However, Sharma provides motivation for providing multiple and redundant components in the system- “failover and increased fault tolerance” [0046]. In addition, the skilled artisan would have reasoned that providing more SSDs provides increased storage capacity, and providing more NICs provides increased network bandwidth.
Further, the claims differ from the prior art by only a duplication of parts, see MPEP 2144.04. 
	Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to install additional NICs and SSDs in the system of Sharma for the purposes of (1) failover and hardware redundancy and (2) increased capacity for communications and storage capacity, respectively.

	Sharma further does not specify what kind of external network is coupled to the NIC. However, data transfer fabrics were known, see Fabric 114 Bernat for coupling nodes 10-112 to storage devices 109 [Fig. 1].
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to couple the system of Sharma to a data transfer fabric for accessing storage devices as disclosed by Bernat, in order to provide remote data storage and retrieval functions.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,992,967. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by those of the parent.
Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. 10,992,967. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would have been obvious in view of the parent, as the parent recites the method performed by the apparatus of claims 13 and 14.
17/242,203 (Instant Application)
10,992,967
1. A computer-implemented server stack comprising: at least one storage server, the storage server comprising at least first and second non-volatile memory (NVMe)-enabled solid state drives (SSD); at least first and second compute servers, at least the first compute server comprising: at least a first computer motherboard comprising at least one processing unit; at least a second computer motherboard comprising at least one processing unit; and at least one NVMe over fabric (NVMe-oF) communication path connecting the motherboards to the first and second NVMe-enabled SSDs, the NVMe-oF communication path comprising a single common fabric adapter that implements a NVMe interface such that the first compute server has one and only one fabric adapter; wherein the server stack is programmed with instructions to: receive a request for a piece of content from a client computer; cause the piece of content to be streamed to the client device over the NVMe-oF path.







2. The computer-implemented server stack of Claim 1, wherein the data structure further correlates the piece of content as being stored on at least the second NVMe- enabled SSD along with the blocks of the second NVMe-enabled SSD store the piece of content, and the server stack is programmed with instructions to: responsive to a determination that the first NVMe-enabled SSD has failed, switch to the second NVMe-enabled SSD to provide the piece of content to the client computer.

3. The computer-implemented server stack of Claim 1, wherein the data structure further correlates the piece of content as being stored on at least the second NVMe- enabled SSD along with what blocks of the second NVMe-enabled SSD store the piece of content, and the server stack is programmed with instructions to: responsive to a determination that a load balancing condition is met with the first NVMe-enabled SSD remaining operational, switch to the second NVMe-enabled SSD to provide the piece of content to the client computer.

4. The computer-implemented server stack of Claim 1, wherein the piece of content is striped across the first and second NVMe-enabled SSDs.

5. The computer-implemented server stack of Claim 1, wherein the piece of content is entirely recorded on each of the first and second NVMe-enabled SSDs.

6. The computer-implemented server stack of Claim 1, wherein the piece of content is a video.

7. The computer-implemented server stack of Claim 1, wherein the piece of content is a computer game.

8. The computer-implemented server stack of Claim 1, comprising a management server that is not the storage server or any of the compute servers.

9. The computer-implemented server stack of Claim 1, comprising a management server that is implemented by at least one of the compute servers.

10. The computer-implemented server stack of Claim 1, comprising a management server that is implemented by the storage server.

11. Device comprising: at least a first compute server comprising: at least a first computer motherboard comprising at least one processing unit; at least a second computer motherboard comprising at least one processing unit; at least one communication path comprising at least one fabric adapter, each processing unit being connected to a respective switch through which the respective processing unit is coupled to a respective southbridge via plural lanes, each respective switch also connecting the respective processing unit to the respective fabric adapter.







13. A system comprising: at least one server comprising plural motherboards comprising respective processors communicatively coupled to respective southbridges using peripheral component interconnect express (PCI(e)) protocol; the respective processors also communicatively coupled to respective fabrics adapters through respective connectors, at least one of the fabrics adapters implementing a non-volatile memory (NVMe) interface, each respective motherboard being connected through the respective fabrics adapter to the other motherboards of the server and also being connected, through the respective the fabrics adapter, to at least one storage server of the networked storage system.





14. The system of Claim 13, wherein pieces of content are correlated to solid state drives (SSDs) in the networked storage system and to blocks in each SSD at which each respective piece of content is stored, wherein the motherboards of the server are programmed to cooperate to stream a computer simulation stored on the SSDs to a remote client, or the motherboards of the server are programmed to cooperate to stream a movie or TV show stored on the SSDs to a remote client.

1. A computer-implemented server stack comprising: at least one management server having access to a mapping data structure; plural compute servers each comprising plural computer motherboards; and at least one storage server, the storage server comprising at least first and second non-volatile memory (NVMe)-enabled solid state drives (SSD); at least first and second compute servers, at least the first compute server comprising: at least a first computer motherboard comprising at least one processing unit; at least a second computer motherboard comprising at least one processing unit; and at least one NVMe over fabric (NVMe-oF) communication path connecting the motherboards to the first and second NVMe-enabled SSDs, the NVMe-oF communication path comprising a single common fabric adapter implemented by a daughter board that is not part of a motherboard and that implements a NVMe interface such that the first compute server has one and only one fabric adapter daughter board; wherein the server stack is programmed with instructions to: receive a request for a piece of content from a client computer; cause the piece of content to be streamed to the client device directly over the NVMe-oF path without passing through a compute server.

2.   The computer-implemented server stack of Claim 1, wherein the data structure further correlates the piece of content as being stored on at least the second NVMe-enabled SSD along with the blocks of the second NVMe-enabled SSD store the piece of content, and the server stack is programmed with instructions to: responsive to a determination that the first NVMe-enabled SSD has failed, switch to the second NVMe-enabled SSD to provide the piece of content to the client computer.

3.   The computer-implemented server stack of Claim 1, wherein the data structure further correlates the piece of content as being stored on at least the second NVMe-enabled SSD along with what blocks of the second NVMe-enabled SSD store the piece of content, and the server stack is programmed with instructions to: responsive to a determination that a load balancing condition is met with the first NVMe-enabled SSD remaining operational, switch to the second NVMe-enabled SSD to provide the piece of content to the client computer.

4.   The computer-implemented server stack of Claim 1, wherein the piece of content is striped across the first and second NVMe-enabled SSDs.

5.   The computer-implemented server stack of Claim 1, wherein the piece of content is entirely recorded on each of the first and second NVMe-enabled SSDs.

6.   The computer-implemented server stack of Claim 1, wherein the piece of content is a video.

7.   The computer-implemented server stack of Claim 1, wherein the piece of content is a computer game.

8.  The computer-implemented server stack of Claim 1, wherein the management server is not the storage server or any of the compute servers.

9.  The computer-implemented server stack of Claim 1, wherein the management server is implemented by at least one of the compute servers.

10.  The computer-implemented server stack of Claim 1, wherein the management server is implemented by the storage server.

11.  Device comprising: at least one storage server, the storage server comprising at least first and second non-volatile memory (NVMe)-enabled solid state drives (SSD) at least one of which stores at least a piece of content; at least a first compute server comprising: at least a first computer motherboard comprising at least one processing unit; at least a second computer motherboard comprising at least one processing unit; at least one NVMe over fabric (NVMe-oF) communication path comprising at least one fabric adapter implemented by a daughter board, each processing unit being connected to a respective peripheral component interconnect express (PCI(e)) switch through which the respective processing unit is coupled to a respective southbridge via plural PCI(e) lanes, each respective PCI(e) switch also connecting the respective processing unit to the respective daughter board.

18.  A method comprising: providing a non-volatile memory over fabric (NVMe-oF) networked storage system; the NVMe-oF networked storage system comprising: at least one server comprising plural motherboards comprising respective processors communicatively coupled to respective southbridges using peripheral component interconnect express (PCI(e)) protocol; the respective processors also communicatively coupled to respective fabrics adapters through respective connectors, at least one of the fabrics adapters being implemented by a daughter board that is part of the respective motherboard and that implements a NVMe interface, each respective motherboard being connected through the respective fabrics adapter to the other motherboards of the server and also being connected, through the respective the fabrics adapter, to at least one storage server of the NVMe-oF networked storage system.

19.  The method of Claim 18, comprising: establishing a data structure for the NVMe-oF networked storage system correlating pieces of content to solid state drives (SSDs) in the NVMe-oF networked storage system and to blocks in each SSD at which each respective piece of content is stored, wherein the motherboards of the server are programmed to cooperate to stream a computer simulation stored on the SSDs to a remote client, or the motherboards of the server are programmed to cooperate to stream a movie or TV show stored on the SSDs to a remote client.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Friedman US 2016/0306574
	Discussion of reading and writing to a plurality of storage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136